Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16 are allowed.	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to claim 1 Romerein et al. (US. 2009/0314907 A1) teaches “An ethernet bridge mounting arrangement, comprising: a housing including a cover, a back portion, and a circuit board mounted between the back portion and the cover; and a wall mount; wherein the back portion includes a front surface facing the circuit board and the cover and an oppositely-facing rear surface; wherein the back portion includes latching members extending from the rear surface; wherein the wall mount includes latch openings configured to receive the latching members; wherein the housing is configured to be coupled with the wall mount in a first rotational orientation by inserting the latching members of the back portion through first portions of the latch openings of the wall mount; wherein the back portion includes a lock member configured to engage a locking receptacle in the wall mount when the housing is rotated to the second rotational orientation such that the housing is prevented from being rotatable relative to the wall mount; and wherein the wall mount includes a lock release configured to be urged in a direction away from the back portion to release the lock member from the locking receptacle to permit the housing to be rotated in a second direction from the second rotational orientation to the first rotational orientation where the housing can be pulled away from the wall mount.”(Housing 12, cover 16, back portion 14, and wall mount 104/106)
Romerein et al. (US. 2009/0314907 A1) does not teach “wherein the housing is rotatable relative to the wall mount in a first direction about an axis that extends in a direction perpendicular to a rear surface of the housing from the first rotational orientation to a second rotational orientation where the latching members of the back portion are aligned with second portions of the latch opening of the wall mount that have a smaller dimension than the first openings such that in the second rotational orientation the housing is prevented from being pulled away from the wall plate.15”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claim 1, these limitations, in combination with remaining limitations of claim 1, are neither taught nor suggested by the prior art of record, therefore claim 1 is allowable.	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to claim 2 Romerein et al. (US. 2009/0314907 A1) teaches “An ethernet bridge mounting arrangement, comprising: a housing; and a wall mount; wherein the housing including a back portion, a cover, and a circuit board mounted between the back portion and the cover; wherein the back portion includes a front surface facing the circuit board and cover and an oppositely-facing rear surface; wherein the back portion includes latching members extending from the rear surface; wherein the wall mount includes latch openings configured to receive the latching members; wherein the housing is configured to be coupled with the wall mount in a first rotational orientation by inserting the latching members of the back portion through the latch openings of the wall mount.16”(Housing 12, cover 16, back portion 14, and wall mount 104/106)
Romerein et al. (US. 2009/0314907 A1) does not teach “wherein the housing is rotatable relative to the wall mount in a first direction about an axis that extends in a direction perpendicular to a rear surface of the housing from the first rotational orientation to a second rotational orientation where the latching members and the latch openings are configured to prevent the housing from being pulled away from the wall plate.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claim 2, these limitations, in combination with remaining limitations of claim 2, are neither taught nor suggested by the prior art of record, therefore claim 2 is allowable.
Claims 3-8 are dependent on claim 2 and are therefore allowable for the same reasons. 	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to claim 9 Romerein et al. (US. 2009/0314907 A1) teaches “An ethernet bridge mounting arrangement, comprising: a housing including a cover portion and a back portion; and a wall mount, wherein the housing is configured to be coupled with the wall mount, wherein the housing is rotatable relative to the wall mount about an axis that extends in a direction perpendicular to a rear surface of the housing between a first rotational orientation.”(Housing 12, cover 16, back portion 14, and wall mount 104/106)

Romerein et al. (US. 2009/0314907 A1) does not teach “where latching members extending from 18 the housing can be received by and removed from latch openings in the wall mount, and a second rotational orientation, where the housing is prevented from being pulled away from the wall plate.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claim 9, these limitations, in combination with remaining limitations of claim 9, are neither taught nor suggested by the prior art of record, therefore claim 9 is allowable.
Claims 10-16 are dependent on claim 9 and are therefore allowable for the same reasons.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571. The examiner can normally be reached Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831